 In the Matter of BERCUT RICHARDS PACKING COMPANY, ET AL.andCANNERY AND FOOD PROCESS WORKERS COUNCIL OF TIIE PACIFICCOAST AND ITS AFFILIATED UNIONS; FOOD, TOBACCO, AGRICULTURALAND ALLIED WORKERS OF AMERICA, CIOCase No. d0-R-1414, et alTHIRD SUPPLEMENTAL DECISIONANDSECOND DIRECTION-OF,ELECTIONSAugust 16,1946On June' 13, 19464 the National Labor Relations,Board issued aSecond Supplemental Decision1in these proceedings. In its- SecondSupplemental Decision the Board stated that it would direct newelections upon being advised by the Regional Director that the adventof a representative period in the peak season of employment made itappropriate to hold such elections.Upon advicefromthe RegionalDirector that such representative period has been reached and thatnew elections may now be held,we herein direct that elections be heldamong the employees in the CP & G unit and in the independent com-pany units and groups hereinafter listed in the Direction,who wereemployed during the pay-roll period of the week ending August 17,1946, subject to the limitations and additions set forth in the Direction.We shall also at this time consider and dispose of certain matters whichhave arisen since the issuance of the Second Supplemental Decisionand which affect the conduct of elections.1.The question.of withdrawalsfrom,the CPctG unitOn June 24 and July 16,1946, respectively,the Board issued ordersto show cause,among other matters, why the employees of BercutRichards Packing Company and Chevy Chase Company,heretoforemembers of CP & G, should not be considered as the employees ofindependent Companies for purposes of the elections.In the case ofChevy Chase Company, the order to show cause was issued followingthe recommendation of the Regional Director that the Board find aseparate appropriate unit for the employees of this Company.2 Sofar as Bercut Richards Packing"Company is concerned,the order to168 N L R. B 605.2The Regional Director stated as reason for his recommendation that there had been atransfer in the ownership of the Chevy Chase Company to a Company not a member ofCP&G.70 N L. R B, No. 9.84 BERCUT RICHARDS PACKING COMPANY85show cause resulted from the filing of a motion by the Company thatits employees be considered as a separate unit by reason of the Com-pany's withdrawal from membership in the CP & G.In answer to the orders to show cause, the AFL, the CIO, and theCP & G indicated that they are opposed to permitting further with-drawals from the CP & G unit at this time, setting forth various factual,considerations supporting their position..- However, in the case of theChevy Chase Company, since it appears that the order to show causewas not issued pursuant to a request by that Company, and since fromthe answers to the order to show cause it appears without contradictionthat the Chevy Chase Company is still a member of CP & G, we findthat its employees are properly included within the CP & G unit.Onthe other hand, the motion of Bercut Richards Packing Company,although received prior to the issuance of the present direction, wasnot received in time to permit, prior to the elections directed herein, theconduct of a hearing with respect to the factual issues raised by theseveral answers to the order to show cause. - Accordingly, the motionof Bercut Richards Packing Company is denied without prejudice.No further applications for withdrawal from the CP & G unit will beentertained.2.The gaeation of additions to the CPcCG unitThe Regional Director has advised that a change has occurred inthe relation of certain plants to the CP & G. These plants are theStockton plant of United States Quick Frozen Foods, Inc., and theModesto frozen food plant of Stokely Foods, Inc., both of which haverecently joined the CP & G and are covered by the incontractin force aillo ic, CPG members. Inasmuch as we have hithertodirected self-determinative elections for the employees of recentCP & G members upon facts substantially identical to those alreadystated,, we shall afford a similar opportupity to the employees in thesetwo plants to express their desires with respect to being representedfor the purposes of collective bargaining as members of the CP & Gunit or as nleinbers of independent units, through separate elections.Upon the results of these elections will depend, in part, our determina-tion with respect to the type of unit through which the employeeshereinabove mentioned may exercise their right to bargain collectively.If the majority of the employees in either of the two voting groupsselect the same bargaining representatives as that selected by theemployees within the CP & G unit, the employees of that group will3See second supplemental Decision aforesaid with respect to the employees of Allen R.Parrish Company, California Frozen Foods,Inc.,and Tracy,California,plant of H. J.Heinz Company. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereby be deemed to have indicated their desire to become a part ofthe existing CP'& G unit and may be bargained for as part of suchunit; otherwise they will be considered as having elected to remainseparate groups for the purposes of collective bargaining.3.Changes in name among plants in the OP & G unitIn connection with the order to show cause issued oil July 16, 1946,the Board, upon recommendation of the Regional Director, also di-rected that the parties show cause why a finding should not be madereflecting recent changes in the names of certain plants within theCP & G unit. No cause to the contrary having been shown, the Boardhereby finds that the plants formerly operated by California Conserv-ing Company and Drew Canning Company, respectively, should bedesignated in the elections for the CP & G unit as plants of HuntFoods, Inc., and that the plants formerly operated by Santa CruzFruit Packing Company should be designated in the elections for theCP & G unit as plants of Stokely Foods, Inc.4.The form of the Ensher ballotThe CIO has requested that its -name be included on the ballotin the election at the plant/of Ensher Alexander & Barsoom,ii-Le.' Inour Second Supplemental Decision herein, we declined to allow thename of the CIO to appear on the ballot, because of its failure tosubmit an adequate showing of membership among the company'semployees.We said, however, that we would permit the name ofthe CIO to appear on the ballot, provided the CIO thereafter sub-mitted competent evidence of a substantial interest to the RegionalDirector.We have since been advised by the Regional Director thatthe CIO has made a showing of membership among the Company'semployees sufficient to warrant its participation in the election to be,held at the plant in question.We shall, therefore, accord the CIOa place on the Ensher ballot.5.Necessity of waivers with respect to pending charges of unfairlabor practicesWe now turn to the question of the propriety of directing electionsat this time, in view of the fact that there are pending charges filedby the CIO alleging the commission of unfair labor practices on thepart of certain of the Companies involved herein. 'The Board cus-tomarily will not proceed to an election without first requiring acharging petitioner to agree that it will not urge the subject matterof its pending unfair labor practice charges as grounds for objecting BERCUT RICHARDS PACKING COMPANY87to the conduct of the election in the event that it loses 4 In the presentinstance, the Board requested that the CIO file the usual waivers withrespect to its pending charges of unfair labor practices.Although theCIO has failed to file such waivers, it has given no indication that itdoes not desire that elections be conducted at this time. Inasmuchas the elections cannot be truly representative, because of the char-acter of the industry involved, unless conducted during the presentseason of peak operations, and in view of the fact that the pendingcharges cannot be determined in time to hold the elections during -the present season, we are disposed under all the circumstances ofthis case, including the importance of conducting an election in thisindustry during 1946, to direct elections without first requiring thefiling of waivers by the CIO.We shall not, however, permit thesubject matter of the pending unfair labor practice charges to con-stitute a valid basis for setting aside the elections, if that result shouldever be; sought.'6.The CI0 motion that the AFL be excluded from the ballotAfter the hearing which preceded our Second Supplemental De-cision, the CIO filed a motion requesting that the AFL be excludedfrom the ballot because certain of the companies involved hereinwere engaging in- unfair labor practices, designed to promote theinterests of the AFL with respect to the forthcoming elections.Boththe AFL and the CP & G opposed the motion. It has become un-necessary, however, to rule on the motion, as the CIO has now askedto withdraw it.-SECOND DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lationsBoard Rules and- Regulations-Series 3, as- amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with California Proces-sors and Growers, Inc., Oakland, California, as representative of itsmember companies, and with the independent companies in the units:nd voting groups listed herein, separate elections shall-be conducted*SeeMatterof The May Department Stores Company, d/b/a Famous-Barr Company,61 N. L.R. B. 258.After the hearingwhich precededour Second SupplementalDecision, the AFL fileda motion to dismiss the unfair labor practice charges prior to the conduct of the elections.In view of the above provision that the unfair labor practice charges are not to be utilizedas the basis of objections to the conduct of the election,the motionof the AFLis herebydenied.- 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the week ending August 31, 1946, under the direction and su-pervision of the Regional Director for the Twentieth Region, acting inthis matter as agent for the National Labor Relations Board and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among "the employees in the CP & G unit listed in Appendix A andthe independent company units and voting groups listed in "Appen-dix B," as clarified herein and in the Second Supplemental Decisionhereinabove mentioned, who were employed and actually workedduring the pay-roll period of the week ending August 17, 1946, includ-ing employees who, subsequent to working during the eligibility pe-riod, are not in actual work status on the date of the election becausetemporarily laid off or because of illness or other excused absence, butexcluding employees who performed no work during the pay-rollperiod of eligibility because of illness or because they had been tempo-rarily laid- off, and excluding employees who since the pay=roll eligi-bility period have quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the elections, to deter-mine whether they desire to be represented by California State Coun-cil of Cannery Unions, AFL, or' by FTA-CIA, for the purposes ofcollective,bargaining, or by neither.APPENDIX ANameLocataon of PlantF. M. Ball & Co., Inc. #1 and 2_____________OaklandBarron-Gray Packing Company #1 ---------San JoseBercut-Richards Packing Company ----------Sacramento'California Packing Corporation____________ #3San Jose#8 San Leandro#10 Stockton#11 Sacramento#12 Sacramento#14 Yuba City#24 Oakland#25 Kingsburg#35 Emeryville#37 Oakland#39 San JoseChevy Chase Company_____________________ #1 San JoseEscalon Packers, Inc.----------------------EscalonFilice & Perrelli Canning Company_________RichmondGilroyFoster & Wood Canning Company__________LodiGerber Products Company_________________OaklandHarter Packing 'Company--------------Yuba City BERCUT RICHARDS PACKING COMPANYNameH. J. Heinz Company -.,___________________89Locationof PlantBerkeleyIsleton 'AntiochTurlockHaywardHaywardMountain ViewWalnut GroveCampbellOakdaleGridleyNimbusSacramentoSelmaSunnyvaleMantecaSan JoseStocktonIsletonOaklandSanta ClaraWalnut GroveStocktonSan JoseRiverbankSan JoseSunnyvaleNilesSan JoseStocktonHickmott Caroling Company_______________G. W. Hume'Company------ _______________Hunt Foods, Inc.__________________________ #1#3(Mountain View Supply Co.) ---------- #4(California Conserving Co.)-----------#6(Drew Canning Co.) ------------------ #16(Pacific Packing Co.) ------------------Libby, McNeill .&- Libby --------------------Manteca Canning Company________________Mission Valley Canning Company____-_____Mor-Pak Preserving Corporation-' _________National Packing Company________________Oakland Canning Company________________Pratt-Low Preserving Company ------------- #1#2Richmond-Chase Company_________________ #7#4Riverbank Canning Company______________Santa Clara Packing Company_____________Schukl R Company, Inc.___________________The Shaw Family, Inc.____________________Stockton Food Products, Inc.--------------- #1Stokely Foods, Inc.-(Santa Cruz Packing Co.)_____________(Santa, Cruz Packing Co. #6) ----------Sutter Packing Company__________________Thornton Canning Company_______________'Tri-Valley Packing Association---#1#2Turlock Cooperative Growers______________#1United States Products Corp., Ltd -----------Western California Canners, Inc.___________Frank M. Wilson Company, Inc.____________"Includes warehousein ?Mountain View.OaklandOrovillePalo AltoThorntonModestoSan JoseModestoSan JoseAntiochStockton 90DECISIONS OF NATIONALLABOR RELATIONS BOARDAPPENDIX BINDEPENDENTCOMPANY UNITSNameLocation , o f PlantAron Canning Company_____________!_____-StocktonBasic Vegetable Products Company_________VacavilleBooth Company, Inc.----------------------CentervilleCalifruit Canning Company________________MantecaCalifornia Pet Foods Company_____________SacramentoEnsher, Alexander & Barsoom, Inc.--------- #3 IsletonFlotill Products, Inc.----------------------StocktonFrank Raiter Canning- Company --------------SalinasFruitvale Canning Company_______________-OaklandLincoln Packing Company_________________LincolnPacific Grape Products Company___________-ModestoSacramento Frosted Foods Company________SacramentoSardik Food Products- Corporation---------RiverbankScientific Nutrition Company d/b/a CapolinoPacking Corporation___________________AtwaterStanislaus Canning Company______________ModestoVOTING GROUPS.Allen R.Parrish Company_________________StocktonCalifornia Frozen Foods,Inc.-------------_ModestoH. J. Heinz Company______________________TracyU. S. Quick Frozen Foods, Inc.-------------StocktonStokely Foods,Inc. (frozen food plant)Modesto[See,infra, 70N. L. R. B. 272, for Fourth Supplemental Decisionand Amendment,to Second Direction of Elections.]